DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 4/2022, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1 and 8-10 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The closest prior art includes (US20050284217 herein after “Migayawa”) in view of Rollinger et al. (US9458759 herein after ”Rollinger”), and Oblak et al. (US5319972 herein after “Oblak”). 
Migayawa teaches an ultrasonic distance measuring device configured to measure a length of an ultrasonic wave propagation path between a liquid level of a detected fluid (fuel 8) reserved in a tank (tank 2, Fig. 1) and an ultrasonic element (ultrasonic sensor 3).  Rollinger teaches processing raw ultrasonic distance data (to detect standpipe coolant level) and assesses the data to determine whether the data is within a threshold of a physical range of the standpipe (i.e. if the data is representative of a possible value that would be detected within the physical bounds of the vertical standpipe) col. 20, lines 44-65. Fig. 11.  Oblak teaches a timing window which is centered around the previous liquid level indication plus or minus 125µs (col. 7, lines 16-23). The detection window does not take into consideration any propagation velocity nor is it a variable propagation path detection period wherein the length is determined using the longest and shortest propagation path stored in memory and the propagation velocity. 
	The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious period circuit configured to set a propagation path detection period to detect a liquid level timing, at which the comparator circuit outputs the detection signal based on an ultrasonic wave reflecting off the liquid level, based on the longest propagation path length and the shortest propagation path length stored in the storage unit and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit; and a second arithmetic circuit configured to compute the length of the propagation path based on a second time difference, which is between the liquid level timing and the output timing during the propagation path detection period, and the propagation velocity of an ultrasonic wave computed by the first arithmetic circuit.  This allows for a dynamic and more focused detection window by adjusting the propagation path detection period and a length of the propagation path detection period.  Therefore, claims 1-11 are allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861